Citation Nr: 1141169	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  05-00 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive and restrictive lung disease, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for major depressive disorder and anxiety.

3.  Entitlement to service connection for onychimycosis, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for heart disease, including congestive heart failure and edema of the legs, to include as secondary to service-connected diabetes mellitus.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.

9.  Entitlement to an initial rating in excess of 10 percent for left basal ganglia infarction.

10.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to February 1961 and from May 1961 to February 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2003, September 2009 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In the April 2003 rating decision, the RO, in part, denied service connection for chronic obstructive and restrictive lung disease, major depressive disorder and anxiety, hypertension, heart disease and PTSD and granted service connection for type II diabetes mellitus, evaluated as 20 percent disabling, effective January 18, 2001.  

The RO also granted service connection for left basal ganglia infarction, evaluated as 100 percent disabling from June 12, 2001, and 10 percent disabling from January 1, 2002.

In the September 2007 rating decision the RO, denied service connection for a left shoulder condition and a back condition.

Because the Veteran has disagreed with the initial rating assigned following the grants of service connection for diabetes mellitus and left basal ganglia infarction, the Board has characterized this issue in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board notes that, in correspondence received in February 2006 and in his February 2008 and April 2009 substantive appeals, the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  However, in correspondence received in January 2010, the Veteran indicated that he would not come to testify for his claim, as he was unable to do so because he was not ambulatory and because of health reasons.  Accordingly, the hearing request is withdrawn.  See 38 C.F.R. § 20.702(e) (2010).

In a September 2009 rating decision, the RO in part, denied service connection for onychimycosis, to include as secondary to service-connected diabetes mellitus.

In a September 2009 decision, the Board, in part, denied the Veteran's claims for entitlement to service connection for chronic obstructive and restrictive lung disease, to include as due to Agent Orange exposure, entitlement to service connection for major depressive disorder and anxiety and entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In a May 2011 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand. The Joint Motion vacated the March 2010 Board decision and remanded the matters to VA for action in accordance with the underlying joint motion between the parties.

In a September 2010 rating decision, the RO denied entitlement to SMC based on the need for aid and attendance or being housebound.

The issue of entitlement to service connection for a sleep apnea, as secondary to service-connected diabetes mellitus, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for chronic obstructive and restrictive lung disease, to include as due to Agent Orange exposure, entitlement to service connection for major depressive disorder and anxiety, entitlement to service connection for a left shoulder disability, entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, entitlement to service connection for PTSD, entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, entitlement to an initial rating in excess of 10 percent for left basal ganglia infarction, and entitlement to SMC based on the need for aid and attendance or being housebound are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Onychimycosis is reasonably shown to be proximately due to or the result of service-connected diabetes mellitus.

2.  The Veteran served in Vietnam from August 1969 to August 1970, is presumed to have been exposed to herbicides, to include Agent Orange and has been diagnosed with ischemic heart disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for onychimycosis on a secondary basis are met.  See 38 U.S.C.A. § 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010). 

2.  The criteria for service connection for CAD as secondary to Agent Orange exposure are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.313 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claims for service connection for onychimycosis as secondary to service-connected diabetes mellitus and entitlement to service connection for heart disease, the Board finds that all notification and development actions needed to fairly adjudicate the claims have been accomplished as to these issues.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service or active duty for training.  38 U.S.C.A. § 101, 106, 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate these claims, and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b). 


I.  Entitlement to service connection for onychimycosis, to include as secondary to service-connected diabetes mellitus.

Factual Background and Analysis

The Veteran contends that his current onychimycosis is secondary to his service-connected diabetes mellitus.

Service treatment records do not show any complaints of, or treatment for onychimycosis.  

The Veteran underwent a VA examination in December 2004.  The examiner noted that the Veteran had dry skin due to his diabetes.  The examiner determined that the Veteran had a skin rash that was aggravated by his diabetes.

A June 2008 VA treatment record noted a diagnosis of onychimycosis.

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for onychimycosis as secondary to the Veteran's service-connected diabetes mellitus is warranted.  In support of this conclusion, the Board notes that the December 2004 VA examiner determined that the Veteran's skin rash was aggravated by his diabetes.   Moreover, although the December 2004 VA examiner concluded that it would be resorting to mere speculation to determine what degree the skin disability was due to aggravation by diabetes as opposed to a previous disability, there is no contrary medical evidence of record that indicates that the Veteran's service-connected diabetes mellitus did not cause or exacerbate his onychimycosis. 

In light of the totality of the evidence of record, and affording all reasonable doubt to the Veteran, the Board finds the Veteran's claim for secondary service connection is adequately supported.  38 C.F.R. § 3.102.  Thus, the benefit sought on appeal is granted on a secondary basis.  38 C.F.R. § 3.310. 


II.  Entitlement to service connection for heart disease, including congestive heart failure and edema of the legs, to include as secondary to service-connected diabetes mellitus.

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The Federal Circuit in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam. 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2010) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2010) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease.  38 C.F.R. § 3.309(e) (2010).  Note 3 at the end of § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.

The above reflects changes to the Code of Federal Regulations which became effective August 31, 2010.  These changes are applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  As the Veteran's claim was pending on August 31, 2010, the changes are applicable to the immediate case.

As noted above, the provisions governing service connection on a presumptive basis secondary to exposure to herbicides were recently revised to add ischemic heart disease, including coronary artery disease and old myocardial infarction.  75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010).  

The Veteran served in the Republic of Vietnam from August 1969 to August 1970.  Thus, he is presumed to have been exposed to herbicides, such as Agent Orange, during his Republic of Vietnam military service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii). 

The Veteran underwent a VA examination in August 2010.  The examiner noted that he was unable to make a diagnosis because the Veteran needed a recent stress test.  However, in a VA examination addendum, the examiner noted that based on the findings of the Veteran's recent cardiac ECHO and EKG tests, there was a diagnosis of atherosclerosis, arteriosclerotic cardiovascular disease and ischemic heart disease. 

Revised 38 C.F.R. § 3.309(e) provides that presumptive service connection may be granted for certain diseases for those Veterans who are presumed to have been exposed to herbicides based on their service in Vietnam during the Vietnam era.  As noted above, effective August 31, 2010, 38 C.F.R. § 3.309(e) was amended by adding "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)" immediately following Hodgkin's disease.  See 75 Fed. Reg. at 53,216.  Thus, the Veteran is entitled to presumptive service connection for ischemic heart disease based on his Vietnam service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).


ORDER

Entitlement to service connection for onychimycosis, to include as secondary to service-connected diabetes mellitus is granted.

Entitlement to service connection for heart disease, including congestive heart failure and edema of the legs, to include as secondary to service-connected diabetes mellitus is granted.


REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In the September 2010 decision, the RO denied entitlement to SMC based on the need for aid and attendance or being housebound.  While the Veteran submitted a statement in September 2010 expressing disagreement with that decision, it appears that no subsequent statement of the case was ever issued with regard to this issue.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the Veteran's service connection claims for chronic obstructive and restrictive lung disease, to include as due to Agent Orange exposure and major depressive disorder and anxiety, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

A veteran's report of a continuity of symptomatology can satisfy the requirement for evidence that the current condition is related to service.  Kowalski v. Nicholson, 19 Vet App 171 (2005).  

Regarding the Veteran's chronic obstructive and restrictive lung disease claim, treatment records demonstrate diagnoses of chronic obstructive pulmonary disease (COPD), mild obstructive lung disease and mild restrictive lung disease.

The Veteran underwent a VA examination in December 2004.  The examiner noted that there was no documentation in the military medical records to support any claim of COPD prior to discharge from military service in July 1978.  However, the examiner also noted that for the Veteran's chronic lung disease, he was "unable to make a diagnosis" because the results of a recent pulmonary test were not yet available.  The examiner did not provide an opinion on the etiology of the Veteran's lung disability.

Regarding the Veteran's claim for service connection for major depressive disorder and anxiety, the Veteran has diagnoses of depression, dysthymia, anxiety, generalized anxiety disorder, and adjustment disorder with depressed, anxious mood.  Additionally, the Veteran underwent a VA psychiatric examination in February 2003 and an examination for PTSD in April 2005.  While the February 2003 VA examiner diagnosed the Veteran with major depressive disorder and the April 2005 VA examiner diagnosed the Veteran with major depression and dysthymia by history, neither examiner specifically provided an etiology for the Veteran's diagnoses.

Based on the above, which includes the Veteran's lay statements of a continuity of symptomatology, the Board finds that the evidence currently of record is insufficient to resolve the claims for service connection for chronic obstructive and restrictive lung disease and service connection for major depressive disorder and anxiety and that further medical examinations and opinions in connection with these claims are warranted.  

Regarding the Veteran's claim for an initial rating in excess of 20 percent for diabetes mellitus, the Board observes that the most recent VA examination for this disability was in March 2008.  The March 2008 VA examiner stated that the Veteran had reduced ambulation due to confinement to a walker and scooter due to diabetes but did not advise the Veteran to avoid strenuous occupational and recreational activities.  However, in a March 2010 treatment note, the Veteran's physician opined that the Veteran's debilitating conditions required him to be homebound and only leave his residence with assistance.  The March 2010 treatment note reflects a possible worsening of the Veteran's diabetes mellitus disability since his March 2008 VA examination.

The Court has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).   

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected diabetes mellitus, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

The issues of entitlement service connection for a left shoulder disability, entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, entitlement to service connection for PTSD, and entitlement to an initial rating in excess of 10 percent for left basal ganglia infarction were remanded for additional development by the Board in March 2010.  

Specifically, in the March 2010 remand, the Board instructed the Veteran to be scheduled for VA examinations for a left shoulder disability, hypertension, left basal ganglia infection and a psychiatric disorder.  Additionally, the Board instructed the RO to attempt to verify the Veteran's claimed stressor of coming under enemy attack through the U.S. Army and Joint Services Records Research Center (JSRRC).

While the Veteran was afforded a VA examination which addressed his heart condition, he was not scheduled for VA examinations specifically dealing with hypertension, a left shoulder disability and a left basal ganglia infarction.  Additionally, there is no indication that any of the information regarding the Veteran's claimed stressors, including any statements provided by the Veteran were submitted to JSRRC in order to attempt to verify the claimed stressors.

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Thus, these issues need to be remanded in order to comply with the March 2010 remand directives.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should issue a statement of the case to the Veteran addressing the matter of entitlement to SMC based on the need for aid and attendance or being housebound, including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

3.  Then, the Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any currently present chronic obstructive and restrictive lung disease disability.  The claims folders should be made available to and reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the claims folders, the examiner should provide an opinion as to whether chronic obstructive and restrictive lung disease were as likely as not (i.e., a 50 percent or better probability) present during the Veteran's active service or is etiologically related to his active service, to include as from claimed herbicide exposure.  The rationale for each opinion expressed must be provided.  

4.  Thereafter, the RO/AMC should arrange for the Veteran to undergo a VA examination, by an appropriate examiner, to determine the current severity of his service-connected diabetes mellitus.  The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings reported in detail.

The examiner should render findings responsive to the criteria for rating diabetes mellitus, to include whether the condition requires insulin, restricted diet, and/or regulation of activities (avoidance of strenuous occupational and recreational activities); the existence and frequency of any episodes of ketoacidosis or hypoglycemic reactions, and the number of yearly hospitalizations and/or monthly visits to a diabetic care provider such episodes require; and the extent and progression of any associated weight loss and/or strength.

Further, the examiner should comment as to the impact of the Veteran's diabetes mellitus on his employment.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

5.  The Veteran should be afforded a VA examination to determine the etiology of any left shoulder disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician. 

Following examination of the Veteran and a review of the record, the examiner should identify any current left shoulder disability.  In regard to any diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left shoulder disability was incurred or aggravated as a result of active service; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder disability was caused or aggravated by service-connected diabetes mellitus.  The examiner should review the claims file prior to the evaluation.  A notation to the effect that this record review took place should be included in the report of the examiner.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

6.  The Veteran should be afforded a VA examination to determine the etiology of any hypertension disease.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician. 

Following examination of the Veteran and a review of the record, the examiner should identify any current hypertension and/or heart disease.  In regard to any diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disability was incurred or aggravated as a result of active service; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the disability was caused or aggravated by service-connected disability, to include diabetes mellitus.  The examiner should review the claims file prior to the evaluation.  A notation to the effect that this record review took place should be included in the report of the examiner.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

7.  The AMC/RO should compile all information regarding the Veteran's claimed stressors, including any statements provided by the Veteran, and submit this information to JSRRC.  The AMC/RO should request that the JSRRC attempt to verify the claimed stressors.  If unable to provide such information, the JSRRC should be asked to identify the agency or department that may provide such information and follow-up inquiries should be conducted accordingly. 

8.  Thereafter, the record should be reviewed and specific determinations provided as to which specific stressor events, if any, have been verified.  In reaching these determinations, any credibility questions raised by the record should be addressed. 

9.  Then, the Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any currently present psychiatric disorder.  The claims folders should be made available to and reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the claims folders, the examiner should provide an opinion with respect to each currently present psychiatric disorder as to whether it is as likely as not (i.e., a 50 percent or better probability) that the disorder was present during the Veteran's active service or is etiologically related to his active service.  The rationale for each opinion expressed must be provided.  

10.  The Veteran should be scheduled for a VA mental disorders examination, to evaluate residuals of left basal ganglia infarction, at a VA medical facility.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached. 

The examination must be conducted following the protocol in VA's Disability Examination Worksheet Mental Disorders (Except Initial PTSD and Eating Disorders) Examination (revised on May 1, 2007).  The examination must respond to the instructions contained therein.  The examiner should specifically address whether residuals are consistent with left basal ganglia infarction, or are more likely attributable to other disease (to include congestive heart failure and/or COPD) or no disease. 

11.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


